Per Curiam.

It is our conclusion, from examination of the record before us, that the defendant — although served with a summons a short time thereafter—had been arrested shortly *854before blood was taken from her body. In this view, it is unnecessary to decide whether, in order that its results be admissible in a prosecution for driving while intoxicated (Vehicle and Traffic Law, § 1192, subd. 2 [formerly § 70, subd. 5]), the blood test provided for in subdivision 3 of section 1192 must be taken after a defendant’s arrest.
We have also considered the other contentions advanced by the defendant and find them without merit.
The order of the Erie County Court should be reversed and a new trial ordered.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Order reversed, etc.